DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 52-53,  55-58, 60-70, 72-77 and 79-85 are rejected under 35 U.S.C. 103 as being unpatentable over Mongrain (US 2018/0058010 A1) in view of Koenig (US 2016/0349318 A1) in view of McDonnell et al. (US 2003/0226648 A1).  
Regarding claims 52-53 Mongrain teaches a container (a cup; 0003; 0054) comprising: a side wall having an upper end portion and a lower end portion (described in Figs. 6B-6C; 0054), the side wall and bottom wall being formed from a paperboard structure comprising: a paperboard substrate 12 (0087; Fig. 1A) having a first major side B and a second major side A; a barrier coating layer 16 (called an aqueous dispersion; 0089) on the first major side of the paperboard substrate, the barrier coating layer comprising a barrier coating binder (0119) and a barrier coating pigment (0120) at; the first major side B defining an exterior surface of the side wall (0059); and a heat-sealable barrier coating layer 14 applied to the second major side A of 
Regarding the first ratio, Mongrain teaches the barrier coating layer uses binder and pigment (0012-0013) provide a moisture barrier (0011), but Mongrain is silent regarding any ratios. Koenig teaches an analogous paperboard substrate used for cups (0027) and hydrophobic composition 224 made from the same compounds (0067-0070) and teaches forming a composition where the pigment is 20-90% of the composition by weight (0017), which means the binder to pigment ratio of Koenig ranges from 1:9 to 4:1; which includes greater than 1:2.  It would have been obvious to one of ordinary skill in the art to modify the structure of Mongrain to use the ratio of Koenig with the motivation of design preference as it constitutes applying a known technique to a known device to yield predictable results.
Regarding top coat, Mongrain does not teach a top coat, Mongrain does teach using a grease barrier on the outer coating B (0011).  McDonnell teaches a container sealed for grease resistance and teaches adding additional layers of pigmented coating 32 and top coat 34 to the outer surface (0026) over a grease resistant coating 28 (Fig. 1; 0049) for the purpose of masking or hiding oil or grease stains (0017).  It would have been obvious to one of ordinary skill in the art to add these pigmented coatings of McDonnell for that purpose.  McDonnell teaches a top coat using a binder to pigment ratio that is on a range of 1:2.3-1:4 (0039) and McDonnell (0058-0059) teaches using a same type of binder and pigment combination as and Mongrain (0012-
Regarding claims 55-56, Mongrain teaches the barrier coating layer (layer B; Fig. 1A) may be applied as 2 layers of the same material.  This application is would be a barrier coating layer with another basecoat layer that is a barrier coating layer.
Regarding claims 57-58, Mongrain teaches the heat-sealable barrier coating layer (layer 14 on side A) comprises heat-sealable harrier coating binder (0105 says layer 14 can be a layer of polymeric film; which is the binder) and heat-sealable barrier coating pigment (0109 teaches optionally including pigment materials).
Regarding claims 60-61, Mongrain does not teach any calendering.  Koenig teaches an analogous paperboard substrate used for cups (0027) and using the same material layers and teaches calendaring such a layered substrate reduces the porosity of the layers, increasing both the smoothness and holdout time of the substrate, and it would be obvious to one of ordinary skill in the art to calender the substrate of Mongrain for that purpose.  McDonnell teaches (0078-0079) using a calender to smooth out the substrate after the top coat is applied, so the examiner takes the position that the modified structure of Mongrain is compatible.
Regarding claim 62, Mongrain teaches a paperboard structure comprising: a paperboard substrate 12 (0087; Fig. 1A) having a felt side B and a wire side A: a barrier coating layer 16 (called an aqueous dispersion; 0089) on the felt side of the paperboard substrate, the barrier coating layer 16 comprising a barrier coating binder (0119) and a barrier coating pigment (0120); and a heat-scalable barrier coating layer 14 on the wire side A of the paperboard substrate, the heal-sealable barrier coating layer (0010) defining an outermost surface of the 
Regarding top coat, Mongrain does teach the felt side B functions as a grease barrier (0011), but Mongrain does not teach a top coat.  McDonnell teaches a container sealed for grease resistance and teaches adding additional layers of pigmented coating 32 and top coat 34 to the outer surface (0026) over a grease resistant coating 28 (Fig. 1; 0049) for the purpose of masking or hiding oil or grease stains (0017).  It would have been obvious to one of ordinary skill in the art to add the top coat of McDonnell over the pigmented coatings of Mongrain for that purpose.  McDonnell teaches a top coat using a binder to pigment ratio that is on a range of 1:2.33 to 1:4 (0039) and McDonnell (0058-0059) teaches using a same type of binder and pigment combination as and Mongrain (0012-0013), so the examiner takes the position this combination would maintain the function of Mongrain.
Regarding the binder to pigment ratio for the barrier coating layer, Mongrain teaches the barrier coating layer uses binder and pigment (0012-0013) provide a moisture barrier (0011), but Mongrain is silent regarding any ratios. Koenig teaches an analogous paperboard substrate used for cups (0027) and hydrophobic composition 224 made from the same compounds (0067-0070) and teaches forming a composition where the pigment is 20-90% of the composition by weight (0017), which means the binder to pigment ratio of Koenig ranges from 1:9 to 4:1.  It would have been obvious to one of ordinary skill in the art to modify the structure of Mongrain to use the ratio of Koenig with the motivation of design preference as it constitutes applying a known technique to a known device to yield predictable results.  This 
Regarding claim 63, Mongrain is modified to use the a first binder to pigment ratio taught by Koenig, and Koenig teaches using a composition by weight (0017), which calculates to a binder to pigment ratio of Koenig ranges of 1:9 to 4:1, and therefore anticipates a range of 1:2 and greater, see MPEP 2131.03.
Regarding claim 64, Mongrain is modified with the top coat of McDonnell, and McDonnell teaches using a second a binder to pigment ratio that is on a range of 1:2.33 to 1:4 (0039) which is within 1:1 to 1:10 and therefore anticipates the range, see MPEP 2131.03.
Regarding claim 65, Mongrain teaches the paperboard substrate comprises solid bleached sulfate (0025 recites bleached paperboard i.e. SBS).
Regarding claim 66, Mongrain teaches the paperboard substrate has a basis weight ranging from 40 g/m² to 1000 g/m² (0026).  This converts to about 25 lb/3000 ft² to 615 lb/3000 ft², and therefore anticipates the range 85 lb/3000 ft² to 250 lb/3000 ft², see MPEP 2131.03.
Regarding claim 67, Mongrain does not teach a caliper range for the paperboard substrate.  Koenig teaches an analogous paperboard substrate used for cups (0027), and teaches using a paperboard substrate having a caliper range from 8 to 24 points (0027).  It would have been obvious to of ordinary skill in the art to use a paperboard substrate having a caliper range from 8 to 24 points, since it has been held to be within the general skill of a In re Leshin, 125 USPO 416.
Regarding claim 68, Mongrain teaches the barrier coating layer has a coat weight of at most 20 g/m².  This converts to 12 lb/3000 ft² and anticipates the range of 2 lb/3000 ft² to 20 Ib/3000 ft², see MPEP 2131.03.
Regarding claim 69, Mongrain teaches the barrier coating binder comprises at least one of styrene-acrylate (0119), styrene-butadiene rubber (0119), ethylene acrylic acid, polyvinyl acetate, polyvinyl acrylic, and polyester dispersion (0019).
Regarding claim 70, Mongrain teaches the barrier coating pigment comprises at least one of a clay pigment (0120), a CaCO3 pigment (0120), a plastic pigment, a titanium dioxide pigment (0120), and a talc pigment (0120).
Regarding claim 72, Mongrain is modified with the top coat of McDonnell, and McDonnell teaches using a second a binder to pigment ratio that is on a range of 1:2.33 to 1:4 (0039) which is within 1:2 to 1:8and therefore anticipates the range, see MPEP 2131.03.
Regarding claim 73, Mongrain is modified with the top coat of McDonnell, and McDonnell teaches using a top coat binder comprises at least one of styrene-acrylate, styrene-butadiene rubber (0058), polyvinyl acetate (0058), polyvinyl acrylic, ethylene acrylic acid, and polyester dispersion.
Regarding claim 74, Mongrain is modified with the top coat of McDonnell, and McDonnell teaches using a top coat pigment that comprises at least one of clay (0059) pigment and calcium carbonate (0059) pigment.
Regarding claim 75, Mongrain teaches the heat-sealable barrier coating layer (the polymeric film 0045) has a coat weight ranging from 2.5 g/m² to about 250 g/m² (0047).  This converts to about 1.5 lb/3000 ft² to about 154 lb/3000 ft², and anticipates the range of 2 lb/3000f1 to 20 lb/3000ftl2, see MPEP 2131.03.
Regarding claim 76, Mongrain teaches the heat-sealable barrier coating layer comprises heat-sealable barrier coating binder (0106-0108) and heat-sealable barrier coating pigment (0109).
Regarding claim 77, Mongrain does not teach a ratio of binder to pigment between the heat sealing barrier coating binder and pigment.  Koenig teaches an analogous paperboard substrate used for cups (0027) and hydrophobic composition 224 made from the same compounds as the heat-sealable barrier coating (0067-0070; specifically PP, PE, and PET) and teaches forming a composition where the pigment is 20-90% of the composition by weight (0017), which means the binder to pigment ratio of Koenig ranges from 1:9 to 4:1.  It would have been obvious to one of ordinary skill in the art to modify the structure of Mongrain to use the ratio of Koenig with the motivation of design preference as it constitutes applying a known technique to a known device to yield predictable results.  This range anticipates a range of 1:1 and greater, see MPEP 2131.03.
Regarding claim 79, Mongrain teaches the heat-sealable barrier coating pigment comprises at least one of a clay pigment (0109), a CaC03 pigment (0109), a plastic pigment, a titanium dioxide pigment (0109), and a talc pigment (0109).
Regarding claims 80-84, Mongrain does not teach smoothness values, water resistance rates or repulpability.  These features are directed at properties of the claimed structure and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 85, Mongrain does not teach any calendering.  Koenig teaches an analogous paperboard substrate used for cups (0027) and using the same material layers and teaches calendaring such a layered substrate reduces the porosity of the layers, increasing both the smoothness and holdout time of the substrate, and it would be obvious to one of ordinary skill in the art to calender the substrate of Mongrain for that purpose.  McDonnell teaches (0078-0079) using a calender to smooth out the substrate after the top coat is applied, so the examiner takes the position that the modified structure of Mongrain is compatible.

Claims 54 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Mongrain (US 2018/0058010 A1) in view of Koenig (US 2016/0349318 A1) in view of McDonnell et al. (US 2003/0226648 A1) as applied to claims 52-53 above, and further in view of Yan (US 2011/0168771 A1).  
Regarding claim 54, Modified Mongrain teaches the claimed substrate and arrangement in a cup, but does not teach how the cup is manufactured.  Yan teaches forming the cup structure by cutting the paperboard to yield a blank (0002), wrapping the blank around a mandrel (0002), heat-sealing the first end of the blank to the second end of the blank (0038-0040; and Mongrain teaches the paperboard is heat sealable 0010), thereby yielding a side wall 
Regarding claims 59, Mongrain teaches the heat-sealable barrier coating layer (layer 14 on side A) comprises heat-sealable harrier coating binder (0105 says layer 14 can be a layer of polymeric film; which is the binder) and heat-sealable barrier coating pigment (0109 teaches optionally including pigment materials).

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Mongrain (US 2018/0058010 A1) in view of Koenig (US 2016/0349318 A1) in view of McDonnell et al. (US 2003/0226648 A1) as applied to claims 52-53 above, and further in view of Repecki (US 2011/0217518).  Mongrain is modified to use the top coat of McDonnell, and McDonnell does not teach applying the top coat with any specific coat weight.  Repecki teaches an analogous paperboard construction using a top coat having a binder and pigment (0026) and teaches applying a top coat at a weight of 3-7 lbs per 500 sheets, each sheet being 25x38 inches.  This converts to approximately 2.7 lb/3000 ft² to 6.3 lb/3000 ft².  It would have been obvious to one of ordinary skill in the art to apply a top coat using the weight of Repecki with the motivation of design preference as it constitutes applying a known technique to a known device to yield predictable results.


Allowable Subject Matter
Claim 78 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive.  Applicant argues that the a modification of Mongrain with the top coating composition of McDonnell would render Mongrain inoperable because coating A would no longer be heat sealable to coating B, a function Mongrain describes as necessary.  Inoperability depends on whether or not a top coat composition taught by McDonnell is capable of heat sealing.  Upon consideration of the prior art, the examiner concludes one of ordinary skill in the art would find the combination to be functional.  The rejection as applied is an additional layer as taught by McDonnell over layer 16 of the Fig. 1A embodiment of Mongrain.  Mongrain teaches this layer 16 that is heat sealable may include binder and pigment (0012-0013), so one of ordinary skill in the art that, while Mongrain does teach using an outer layer 20 that is simplified as just binder and no pigment (0023) as an adhesion promotor, Mongrain teaches the various layers are different embodiments (0052), so one of ordinary skill in the art would understand that this pigment-less is layer optional and that Mongrain teaches that binder and pigment compositions are heat sealable.  McDonnell teaches various binders (0061), and while some of the various options may not functionally be heat sealable, there is some overlap.  McDonnell (0058-0059) and Mongrain (0012-0013) each teach using styrene-butadiene as a binder and clay as pigment.  Applicant argues that the coatings are different, but does not .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734